Exhibit 10.17

ALPINE INCOME PROPERTY TRUST, INC.

 

2019  MANAGER INCENTIVE PLAN

 

 



 



 

ARTICLE I

DEFINITIONS

As used herein, the following terms shall have the meanings set forth below:

1.01.    Affiliate

“Affiliate” means, with respect to any entity, any other entity, whether now or
hereafter existing, which controls, is controlled by, or is under common control
with, the first entity (including, but not limited to, joint ventures, limited
liability companies and partnerships).  For this purpose, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”) shall mean ownership, directly or indirectly, of 50% or
more of the total combined voting power of all classes of voting securities
issued by such entity, or the possession, directly or indirectly, of the power
to direct the management and policies of such entity, by contract or
otherwise.  Notwithstanding the foregoing, (i) the Manager shall be deemed an
Affiliate of the Company for purposes of the Plan for so long as the Manager
serves as the external manager of the Company and (ii) the Operating Partnership
shall be deemed an Affiliate of the Company for purposes of the Plan for so long
as the Company or a wholly-owned subsidiary of the Company serves as the sole
general partner of the Operating Partnership.

 

1.02.    Agreement

“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award.

1.03.    Award

“Award” means any Option, SAR, Stock Award, award of Restricted Stock Units,
Other Equity-Based Award (including an LTIP Unit), Incentive Award, Cash Awards
or Substitute Award, together with any other right or interest, granted to a
Participant pursuant to the Plan.

1.04.    Board

“Board” means the Board of Directors of the Company.

1.05.    Cash Award

“Cash Award” means an Award denominated in cash and granted under Article XII.

1.06.    Change in Control

“Change in Control” means and includes each of the following:

 

(a)        any Person, other than any employee benefit plan (or any related
trust) of the Company or a subsidiary, becomes the beneficial owner of 50% or
more of the Company’s outstanding voting shares and other outstanding voting
securities that are entitled to vote generally in the election of directors
(“Voting Securities”); or





1



 

(b)        approval by the stockholders of the Company and consummation of
either of the following:

 

(i)         a merger, reorganization, consolidation or similar transaction (any
of the foregoing, a “Merger”) as a result of which the Persons who were the
respective beneficial owners of the outstanding Common Stock and/or the Voting
Securities immediately before such Merger are not expected to beneficially own,
immediately after such Merger, directly or indirectly, more than 50% of,
respectively, the outstanding voting shares and the combined voting power of the
voting securities resulting from such merger in substantially the same
proportions as immediately before such Merger;

 

(ii)       a plan of liquidation of the Company or a plan or agreement for the
sale or other disposition of all or substantially all of the assets of the
Company;  or

 

(iii)      a change in the composition of the Board such that, during any
12-month period, the individuals who, as of the beginning of such period,
constitute the Board (the “Existing Board”) cease for any reason to constitute
more than 50% of the Board; provided,  however, that any individual becoming a
member of the Board subsequent to the beginning of such period whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least two-thirds of the directors immediately prior to the date of such
appointment or election will be considered as though such individual were a
member of the Existing Board.

 

In addition, if a Change in Control (as defined in clauses (a) through (b)
above) constitutes a payment event with respect to any Award that provides for
the deferral of compensation and is subject to Section 409A, no payment will be
made under that Award on account of a Change in Control unless the event
described in clause (a) or (b) above, as applicable, constitutes a “change in
control event” as defined in Section 409A.

1.07.    Code

“Code” means the Internal Revenue Code of 1986, as amended.

1.08.    Committee

“Committee” means the Board or a committee of two or more non-employee members
of the Board designated by the Board to administer the Plan.  Unless otherwise
determined by the Board, the Committee shall consist solely of two or more
non-employee members of the Board, each of whom is intended to qualify as a
“non-employee director” as defined by Rule 16b-3 promulgated under the Exchange
Act or any successor rule and an “independent director” under the rules of any
exchange or automated quotation system on which the Common Stock is listed,
traded or quoted; provided, however, that any action taken by the Committee
shall be valid and effective, whether or not the members of the Committee at the
time of such action are later determined not to have satisfied the foregoing
requirements or otherwise provided in any charter of the Committee.





2



 

1.09.    Common Stock

“Common Stock” means the common stock, $0.01 par value per share, of the
Company.

1.10.    Company

“Company” means Alpine Income Property Trust, Inc., a Maryland corporation.

1.11.    Control Change Date

“Control Change Date” means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date determined by the Committee as the date upon which the
last of such transactions occurs.

1.12.    Corresponding SAR

“Corresponding SAR” means a SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

1.13.    Dividend Equivalent Right

“Dividend Equivalent Right” means the right, subject to the terms and conditions
prescribed by the Committee, of a Participant to receive (or have credited)
cash, securities or other property in amounts equivalent to the cash, securities
or other property dividends declared on Common Stock with respect to a
 specified Restricted Stock Unit, Other Equity-Based Award or Incentive Award
denominated in Common Stock or other Company securities, as determined by the
Committee in its sole discretion.  Dividend Equivalent Rights payable on a
Restricted Stock Unit award, an Other Equity-Based Award or an Incentive Award
that does not become non-forfeitable solely on the basis of continued service
shall be accumulated and distributed, without interest, only when, and to the
extent that, the underlying award is vested and earned.  The Committee may
provide that Dividend Equivalent Rights (if any) shall be automatically
reinvested in additional shares of Common Stock or otherwise reinvested, applied
to the purchase of additional Awards under the Plan or deferred without interest
to the date of vesting of the associated Award.

1.14.    Effective Date

“Effective Date” means the earlier of the date the Plan is adopted by the Board
or the stockholders of the Company.

1.15.    Equity Incentive Plan

“Equity Incentive Plan” means the Alpine Income Property Trust, Inc. 2019
Individual Equity Incentive Plan, as amended from time to time.





3



 

1.16.    Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.17.    Fair Market Value

“Fair Market Value” means, on any given date, the reported “closing” price of a
share of Common Stock on the stock exchange on which the Common Stock is listed
for trading for such date (or, if there is no closing price for a share of
Common Stock on the date in question, the closing price for a share of Common
Stock on the last preceding date for which such quotation exists) or, if the
Common Stock is not listed on any exchange, the amount determined by the
Committee using any reasonable method in good faith and in accordance with
Section 409A.

1.18.    Grant Date

“Grant Date” means the date specified by the Committee on which a grant of an
Award shall become effective, which shall not be earlier than the date on which
the Committee takes action with respect thereto.

1.19.    Incentive Award

“Incentive Award”  means an award granted under Article XI which, subject to the
terms and conditions prescribed by the Committee, entitles the Participant to
receive a payment from the Company or an Affiliate of the Company.

1.20.    Initial Public Offering

“Initial Public Offering” means the initial public offering and sale for cash of
Common Stock pursuant to an effective registration statement on Form S-11 under
the Securities Act.

1.21.    Initial Value

“Initial Value” means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to a SAR granted independently of
an Option, the price per share of Common Stock as determined by the Committee on
the date of grant; provided, however, that the price shall not be less than the
Fair Market Value on the date of grant.  Except as provided in Articles  XIII,
 XIV and XVII, without the approval of stockholders (i) the Initial Value of an
outstanding SAR may not be reduced (by amendment, cancellation and new grant or
otherwise) and (ii) no payment shall be made in cancellation of a SAR if, on the
date of amendment, cancellation, new grant or payment, the Initial Value exceeds
Fair Market Value.

1.22.    LTIP Unit

“LTIP Unit” means an “LTIP Unit” as defined in the Operating Partnership
Agreement.  An LTIP Unit granted under the Plan represents the right to receive
the benefits, payments or other rights in respect of an LTIP Unit set forth in
the Operating Partnership Agreement, subject to the terms and conditions of the
applicable Agreement and the Operating Partnership Agreement.





4



 

1.23.    Manager

“Manager” means Alpine Income Property Manager, LLC,  a Delaware limited
liability company,  the Company’s external manager, or any entity that
subsequently becomes the Company’s external manager.

1.24.    Non-Employee Director

“Non-Employee Director” means a member of the Board who is not an employee or
officer of the Company, the Manager, the Operating Partnership or any of their
respective Affiliates.

1.25.    Operating Partnership

“Operating Partnership” means Alpine Income Property OP, LP, a Delaware limited
partnership, which is the Company’s operating partnership as of the Effective
Date, or any entity that becomes the Company’s operating partnership.

1.26.    Operating Partnership Agreement

“Operating Partnership Agreement” means the Agreement of Limited Partnership of
the Operating Partnership,  as it may be amended, restated or otherwise modified
from time to time in accordance with its terms, or a substantially similar
agreement maintained by any entity that becomes the Company’s operating
partnership.

1.27.    Option

“Option” means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

1.28.    Other Equity-Based Award

“Other Equity-Based Award” means any Award other than an Incentive Award,
Option, SAR, Stock Award or award of Restricted Stock Units, which, subject to
such terms and conditions as may be prescribed by the Committee, entitles a
Participant to receive Common Stock or rights or units valued in whole or in
part by reference to, or otherwise based on, Common Stock (including securities
convertible into Common Stock) or other equity interests, including LTIP Units.

1.29.    Participant

“Participant” means the Manager or an Affiliate of the Manager who is selected
by the Committee to receive one or more Awards.

1.30.    Person

“Person” means any firm, corporation, partnership, or other entity.  “Person”
also includes any individual, firm, corporation, partnership, or other entity as
defined in Sections





5



 

13(d)(3) and 14(d)(2) of the Exchange Act.  Notwithstanding the preceding
sentences, the term “Person” does not include (i) the Company or any of its
subsidiaries, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) any
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the Common Stock.

1.31.    Plan

“Plan” means this Alpine Income Property Trust, Inc. 2019  Manager Incentive
Plan, as amended from time to time.

1.32.    REIT

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

1.33.    Restricted Stock

“Restricted Stock” means a  share of Common Stock granted to a Participant that
is subject to certain restrictions and a risk of forfeiture.

1.34.    Restricted Stock Unit

“Restricted Stock Unit” means a right granted to a Participant under Article IX
entitling the Participant to receive a payment (in cash, shares of Common Stock
or a combination thereof)  on a specified settlement date equal to the value of
a  share of Common Stock.

1.35.    SAR

“SAR” means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of the SAR, the excess, if any, of the Fair
Market Value at the time of exercise over the Initial Value.  References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.

1.36.    Section 409A

“Section 409A” means Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

1.37.    Securities Act

“Securities Act” means the Securities Act of 1933, as amended.





6



 

1.38.    Stock Award

“Stock Award” means Restricted Stock or unrestricted Common Stock awarded to a
Participant under Article VIII.

1.39.    Substitute Award

“Substitute Award” means an Award granted in substitution for a similar award as
a result of certain business transactions.

ARTICLE II

PURPOSES

The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining key personnel and to provide a means whereby the Manager and the
Affiliates of the Manager can acquire and maintain equity interests in the
Company or the Operating Partnership.  The Plan is intended to permit the grant
of Options that do not qualify as “incentive stock options” under Section 422 of
the Code, and the grant of SARs, Stock Awards, awards of Restricted Stock Units,
Other Equity-Based Awards (including LTIP Units), Incentive Awards, Cash Awards
and Substitute Awards in accordance with the Plan and any procedures that may be
established by the Committee.

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Committee.  The Committee shall have
authority to grant Awards upon such terms (not inconsistent with the provisions
of the Plan), as the Committee may consider appropriate.  Such terms may include
conditions (in addition to those contained in the Plan), on the transferability,
forfeitability and exercisability of all or any part of an Award.  The Committee
may, in its discretion, make any amendments, modifications or adjustments to
outstanding Awards and the terms thereof.  In addition, the Committee shall have
complete authority to interpret all provisions of the Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules and regulations
pertaining to the administration of the Plan (including rules and regulations
that require or allow Participants to defer the payment of benefits under the
Plan); and to make all other determinations necessary or advisable for the
administration of the Plan.

The Committee’s determinations under the Plan (including without limitation,
determinations of the eligible Persons to receive Awards, the form, amount and
timing of Awards, the terms and provisions of Awards and the Agreements) need
not be uniform and may be made by the Committee selectively among eligible
Persons who receive, or are eligible to receive, Awards, whether or not such
Persons are similarly situated.  The express grant in the Plan of any specific
power to the Committee with respect to the administration or interpretation of
the Plan shall not be construed as limiting any power or authority of the
Committee with respect to the administration or interpretation of the Plan.  Any
decision made, or action taken, by the Committee in connection with the
administration of the Plan shall be final and conclusive.  The members of the
Committee shall not be liable for any act done in good faith with respect to





7



 

the Plan or any Agreement or Award.  All expenses of administering the Plan
shall be borne by the Company.

ARTICLE IV

ELIGIBILITY

The Manager and each Affiliate of the Manager (including a trade or business
that becomes an Affiliate of the Manager after the adoption of the Plan) is
eligible to participate in the Plan.

ARTICLE V

COMMON STOCK SUBJECT TO PLAN

5.01.    Reserved Shares

Subject to adjustment as provided under Article XIV, the maximum aggregate
number of shares of Common Stock that may be delivered with respect to Awards
under the Plan is equal to the difference between (i) 7.5% of the issued and
outstanding shares of Common Stock upon the completion of the Initial Public
Offering (on a fully-diluted basis and including shares of Common Stock issued
upon exercise of the underwriters’ over-allotment option in the Initial Public
Offering) (the “Share Pool”) minus (ii) any shares of Common Stock issued or
subject to awards granted under the Equity Incentive Plan (the “Aggregate
Limit”). Other Equity-Based Awards that are LTIP Units (and similar awards under
the Equity Incentive Plan) shall reduce the Aggregate Limit on a one-for-one
basis (i.e., each LTIP Unit granted under the Plan (and each LTIP Unit granted
under the Equity Incentive Plan) shall be treated as an award of one share of
Common Stock).  Shares of Common Stock may be shares of original issuance,
shares held in treasury or shares that have been reacquired by the Company.

5.02.    Reallocation of Shares

Any awards granted under the Plan that consist of (i) Options, SARs, Restricted
Stock Units, or Incentive Awards to be settled in shares of Common Stock that,
at any time, are forfeited, expire or are canceled or settled without issuance
of shares of Common Stock or (ii) Restricted Stock that are forfeited pursuant
to this Plan or the Restricted Stock Award Agreement shall not count towards the
maximum number of shares of Common Stock that may be issued under the Plan as
set forth in Section 5.01 and shall be available for future Awards.
Notwithstanding the foregoing, any and all shares of Common Stock that are (i)
tendered in payment of an Option exercise price (whether by attestation or by
other means); (ii) withheld by the Company to satisfy any tax withholding
obligation; or (iii) covered by an SAR (without regard to the number of shares
of Common Stock that are actually issued to the Participant upon exercise) shall
be considered issued pursuant to the Plan and shall not be added to the maximum
number of shares of Common Stock that may be issued under the Plan as set forth
in Section 5.01.





8



 

ARTICLE VI

OPTIONS

6.01.    Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each eligible Person to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such awards and the
terms and conditions of such awards.

6.02.    Option Price

The price per share of Common Stock purchased on the exercise of an Option shall
be determined by the Committee on the date of grant, but shall not be less than
the Fair Market Value on the date the Option is granted.  Except as provided in
Articles XIII,  XIV and XVII, the price per share of Common Stock of an
outstanding Option may not be reduced (by amendment, cancellation and new grant
or otherwise) without the approval of stockholders.  In addition, no payment
shall be made in cancellation of an Option without the approval of stockholders
if, on the date of cancellation, the Option price exceeds Fair Market Value.

6.03.    Maximum Option Period

The maximum period in which an Option may be exercised shall be determined by
the Committee on the date of grant, except that no Option shall be exercisable
after the expiration of 10 years from the date such Option was granted.  The
terms of any Option may provide that it is exercisable for a period less than
such maximum period.

6.04.    Option Status

Each Option granted under the Plan shall constitute an option that is not an
“incentive stock option” under Section 422 of the Code.

6.05.    Exercise

Subject to the provisions of the Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Committee shall determine in
accordance with the Plan.  An Option granted under the Plan may be exercised
with respect to any number of whole shares of Common Stock less than the full
number for which the Option could be exercised.  A partial exercise of an Option
shall not affect the right to exercise the Option from time to time in
accordance with the Plan and the applicable Agreement with respect to the
remaining shares of Common Stock subject to the Option.  The exercise of an
Option shall result in the termination of any Corresponding SAR to the extent of
the number of shares of Common Stock with respect to which the Option is
exercised.

6.06.    Payment

Subject to rules established by the Committee and unless otherwise provided in
an Agreement, payment of all or part of the Option price may be made in cash,
certified check, by





9



 

tendering Common Stock, by attestation of ownership of Common Stock, by a
broker-assisted cashless exercise or in such other form or manner acceptable to
the Committee.  If Common Stock is used to pay all or part of the Option price,
the sum of the cash and cash equivalent and the Fair Market Value (determined on
the date of exercise) of the Common Stock so surrendered or other consideration
paid must not be less than the Option price of the shares for which the Option
is being exercised.

6.07.    Stockholder Rights

No Participant shall have any rights as a stockholder with respect to shares of
Common Stock subject to an Option until the date of exercise of such Option.

ARTICLE VII

SARS

7.01.    Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each eligible Person to whom SARs are to be granted and will specify
the number of shares of Common Stock covered by such awards and the terms and
conditions of such awards.

7.02.    Initial Value

The price per share of Common Stock purchased on the exercise of an SAR shall be
determined by the Committee on the date of grant, but shall not be less than the
Fair Market Value on the date the SAR is granted.  Except as provided in
Articles XIII,  XIV and XVII, the price per share of Common Stock of an
outstanding SAR may not be reduced (by amendment, cancellation and new grant or
otherwise) without the approval of stockholders.  In addition, no payment shall
be made in cancellation of an SAR without the approval of stockholders if, on
the date of cancellation, the SAR price exceeds Fair Market Value.

7.03.    Maximum SAR Period

The term of each SAR shall be determined by the Committee on the date of grant,
except that no SAR shall have a term of more than 10 years from the date of
grant. The terms of any SAR may provide that it has a term that is less than
such maximum period.

7.04.    Exercise

Subject to the provisions of the Plan and the applicable Agreement, a SAR may be
exercised in whole at any time or in part from time to time at such times and in
compliance with such requirements as the Committee shall determine in accordance
with the Plan.  A SAR granted under the Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised.  A partial exercise of a SAR shall not affect the right to exercise
the SAR from time to time in accordance with the Plan and the applicable
Agreement with respect to the remaining shares of Common Stock subject to the
SAR.  The exercise of a Corresponding SAR shall result in the termination of the
related Option





10



 

to the extent of the number of shares of Common Stock with respect to which the
SAR is exercised.

7.05.    Settlement

At the Committee’s discretion, the amount payable as a result of the exercise of
a SAR may be settled in cash, Common Stock, or a combination of cash and Common
Stock.

7.06.    Stockholder Rights

No Participant shall have any rights as a stockholder with respect to shares of
Common Stock subject to a SAR until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.

ARTICLE VIII

STOCK AWARDS

8.01.    Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each eligible Person to whom a Stock Award (either in the form of
Restricted Stock or unrestricted Common Stock) is to be made and will specify
the number of shares of Restricted Stock or Common Stock covered by such Stock
Award and the terms and conditions of such Stock Award.

8.02.    Vesting

The Committee, on the date of the Stock Award, may prescribe that a
Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement in accordance with the Plan.  By way of example and not
of limitation, the Committee may prescribe that a Participant’s rights in a
Stock Award shall be forfeitable or otherwise restricted subject to continued
service, the attainment of performance goals or objectives, or both.

8.03.    Stockholder Rights

Unless otherwise specified in accordance with the applicable Agreement, while
the shares of Restricted Stock granted pursuant to the Stock Award may be
forfeited or are non-transferable, a Participant will have all rights of a
stockholder with respect to a Stock Award, including the right to receive
dividends (in respect of which the Committee may allow a Participant to elect,
or may require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under the Plan or deferred without interest to
the date of vesting of the associated Award of Restricted Stock, provided that
any such election is intended to comply with Section 409A) and vote the shares
of Common Stock;  provided, however, that, unless otherwise specified in
accordance with the applicable Agreement, dividends payable on shares of
Restricted Stock subject to a Stock Award that does not become non-forfeitable
solely on the basis of continued service shall be accumulated and paid, without
interest, when and to the extent





11



 

that the underlying Stock Award becomes non-forfeitable; and provided further,
that during the period that the Stock Award may be forfeited or is
non-transferable (i) a Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares of Restricted Stock granted pursuant
to a Stock Award, (ii) the Committee may postpone the distribution of dividends
until and to the extent that the Stock Award becomes transferable and
non-forfeitable, (iii) the Company shall retain custody of any certificates
representing shares of Restricted Stock granted pursuant to a Stock Award, and
(iv) the Participant will deliver to the Company a stock power, endorsed in
blank, with respect to each Stock Award.  The limitations set forth in the
preceding sentence shall not apply after the shares of Restricted Stock granted
under the Stock Award are transferable and are no longer forfeitable.

ARTICLE IX

RESTRICTED STOCK UNITS

9.01.    Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each eligible Person to whom an award of Restricted Stock Units is to
be made and specify the number of Restricted Stock Units covered by such awards
and the terms and conditions of such awards.  The Committee also will specify
whether Dividend Equivalent Rights are granted in conjunction with the award of
Restricted Stock Units.

9.02.    Terms and Conditions

The Committee, at the time an award of Restricted Stock Units is made, shall
specify the terms and conditions which govern the award.  The terms and
conditions of an award of Restricted Stock Units may prescribe that a
Participant’s rights in the Restricted Stock Units shall be forfeitable,
non-transferable or otherwise restricted for a period of time, which may lapse
at the expiration of the deferral period or at earlier specified times, or may
be subject to such other conditions as may be determined by the Committee in
accordance with the Plan, in its discretion and set forth in the Agreement.  By
way of example and not of limitation, the Committee may prescribe that a
Participant’s rights in an award of Restricted Stock Units shall be forfeitable
or otherwise restricted subject to continued service, the attainment of
performance goals or objectives, or both.  An award of Restricted Stock Units
may be granted to Participants, either alone or in addition to other Awards
granted under the Plan, and an award of Restricted Stock Units may be granted in
the settlement of other Awards granted under the Plan.

9.03.    Payment or Settlement

Settlement of an award of Restricted Stock Units shall occur upon expiration of
the deferral period specified for each Restricted Stock Unit by the Committee
(or, if permitted by the Committee, as elected by the Participant). Restricted
Stock Units shall be satisfied by the delivery of (a) a number of shares of
Common Stock equal to the number of Restricted Stock Units vesting on such date
or (b) an amount in cash equal to the Fair Market Value of a specified number of
shares of Common Stock covered by the vesting Restricted Stock Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.





12



 

9.04.    Stockholder Rights

A Participant, as a result of receiving an award of Restricted Stock Units,
shall not have any rights as a stockholder until, and then only to the extent
that, the award of Restricted Stock Units is earned and settled in shares of
Common Stock (to the extent applicable).

ARTICLE X

OTHER EQUITY–BASED AWARDS

10.01.  Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each eligible Person to whom an Other Equity-Based Award is to be made
and will specify the number of shares of Common Stock or other equity interests
(including LTIP Units) covered by such awards and the terms and conditions of
such awards; provided, however, that the grant of LTIP Units must satisfy the
requirements of the Operating Partnership Agreement as in effect on the Grant
Date.  The Committee also will specify whether Dividend Equivalent Rights are
granted in conjunction with the Other Equity-Based Award.

10.02.  Terms and Conditions

The Committee, at the time an Other Equity-Based Award is made, shall specify
the terms and conditions which govern the award.  The terms and conditions of an
Other Equity-Based Award may prescribe that a Participant’s rights in the Other
Equity-Based Award shall be forfeitable, non-transferable or otherwise
restricted for a period of time or subject to such other conditions as may be
determined by the Committee in accordance with the Plan, in its discretion and
set forth in the Agreement.  By way of example and not of limitation, the
Committee may prescribe that a Participant’s rights in an Other Equity-Based
Award shall be forfeitable or otherwise restricted subject to continued service,
the attainment of performance goals or objectives, or both.  Other Equity-Based
Awards may be granted to Participants, either alone or in addition to other
Awards granted under the Plan, and Other Equity-Based Awards may be granted in
the settlement of other Awards granted under the Plan.

10.03.  Payment or Settlement

Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock, shall be payable or settled in shares of
Common Stock, cash or a combination of shares of Common Stock and cash, as
determined by the Committee in its discretion; provided, however, that any
Common Stock that is issued on account of the conversion of LTIP Units into
Common Stock shall not reduce the number of shares of Common Stock available for
issuance under the Plan.  Other Equity-Based Awards denominated as equity
interests other than Common Stock may be paid or settled in shares or units of
such equity interests or cash or a combination of both as determined by the
Committee in its discretion.





13



 

10.04.  Stockholder Rights

A Participant, as a result of receiving an Other Equity-Based Award, shall not
have any rights as a stockholder until, and then only to the extent that, the
Other Equity-Based Award is earned and settled in shares of Common Stock.

ARTICLE XI

INCENTIVE AWARDS

11.01.  Award

In accordance with the provisions of Articles III and IV, the Committee will
designate each eligible Person to whom an Incentive Award is to be made and will
specify the terms and conditions of such award in accordance with the Plan.  The
Committee also will specify whether Dividend Equivalent Rights are granted in
conjunction with the Incentive Award.

11.02.  Terms and Conditions

The Committee, at the time an Incentive Award is made, shall specify the terms
and conditions that govern the award.

11.03.  Settlement

An Incentive Award that is earned shall be settled with a single lump sum
payment which may be in cash, Common Stock or a combination of cash and Common
Stock, as determined by the Committee.

11.04.  Stockholder Rights

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a stockholder until the date that the Incentive Award is settled and
then only to the extent that the Incentive Award is settled by the issuance of
shares of Common Stock.

ARTICLE XII

CASH AWARDS

 

The Committee is authorized to grant Cash Awards, on a free-standing basis or as
an element of, a supplement to, or in lieu of any other Award under the Plan to
Participant in such amounts and subject to such other terms as the Committee in
its discretion determines to be appropriate.

 

ARTICLE XIII

SUBSTITUTE AWARDS

Awards may be granted in substitution or exchange for any other Award granted
under the Plan or under another plan of the Company or any other right of a
Participant to receive payment from the Company.  Except as provided in Articles
XIV or XVII hereof, the terms of outstanding Awards may not be amended to reduce
the exercise price or grant price of





14



 

outstanding Options or SARs or to cancel outstanding Options and SARs in
exchange for cash, other Awards or Options or SARs with an exercise price or
grant price that is less than the exercise price or grant price of the original
Options or SARs without the approval of the stockholders of the Company.

ARTICLE XIV

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The Aggregate Limit and the terms of outstanding Awards granted under the Plan
shall be adjusted as the Board determines is equitably required in the event
that (i) the Company (a) effects one or more nonreciprocal transactions between
the Company and its stockholders such as a stock dividend, extra-ordinary cash
dividend, stock split, subdivision or consolidation of shares of Common Stock
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the Fair Market Value (or the value of other Company
securities) and causes a change in the Fair Market Value of the shares of Common
Stock subject to outstanding Awards or (b) engages in a transaction to which
Section 424 of the Code applies or (ii) there occurs any other event which, in
the judgment of the Board necessitates such action.  Any determination made
under this Article XIV by the Board shall be nondiscretionary, final and
conclusive.

The issuance by the Company of any class of Common Stock, or securities
convertible into any class of Common Stock, for cash or property, or for labor
or services, either upon direct sale or upon the exercise of rights or warrants
to subscribe therefor, or upon conversion of Common Stock or obligations of the
Company convertible into such Common Stock or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
Aggregate Limit or the terms of outstanding Awards under the Plan.

ARTICLE XV

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under the Plan except in compliance with all applicable
federal, state and foreign laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all stock exchanges on which the Common Stock may be
listed.  The Company shall have the right to rely on an opinion of its counsel
as to such compliance.  Any certificate issued to represent shares of Common
Stock when an Award is granted, settled or exercised may bear such legends and
statements as the Committee may deem advisable to assure compliance with
federal, state and foreign laws and regulations.  No Award shall be granted,
settled or exercised until the Company has obtained such consent or approval as
the Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.





15



 

ARTICLE XVI

GENERAL PROVISIONS

16.01.  General

Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone, in addition to, or in tandem with any other Award.  In
addition, the Committee may impose on any Award or the exercise thereof, at the
date of grant or thereafter (subject to Article XVIII), such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine.  Without limiting the scope of the preceding
sentence, the Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance goals
applicable to an Award, and any such performance goals may differ among Awards
granted to any one Participant or to different Participants.  Except as
otherwise provided in an Agreement, the Committee may exercise its discretion to
reduce or increase the amounts payable under any Award.

16.02.  Effect on Employment and Service

Neither the adoption of the Plan, its operation, the grant of any Award, nor any
documents describing or referring to the Plan (or any part thereof), shall
confer upon any individual or entity any right to continue in the employ or
service of the Company or an Affiliate of the Company or in any way affect any
right and power of the Company or an Affiliate of the Company to terminate the
employment or service of any individual or entity at any time with or without
assigning a reason therefor.

16.03.  Unfunded Plan

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under the Plan.  Any liability of the Company to any
person with respect to any grant under the Plan shall be based solely upon any
contractual obligations that may be created pursuant to the Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

16.04.  Rules of Construction

(a)        Headings are given to the articles and sections of the Plan solely as
a convenience to facilitate reference.  The reference to any statute,
regulation, or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.

(b)        All Awards are intended to comply with, or otherwise be exempt from,
Section 409A.  The Plan and all Agreements shall be administered, interpreted
and construed in a manner consistent with that intent.  Nevertheless, the tax
treatment of the benefits provided under the Plan or any Agreement is not
warranted or guaranteed.  Neither the Company, its Affiliates nor their
respective directors or trustees, officers, employees or advisors (other than in
his or her individual capacity as a Participant with respect to his or her
individual liability for taxes, interest, penalties or other monetary amounts)
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by any Participant or any other taxpayer as a result of





16



 

the Plan or any Agreement.  If any provision of the Plan or any Agreement is
found not to comply with, or otherwise not be exempt from, the provisions of
Section 409A, it may be modified and given effect, in the sole discretion of the
Committee and without requiring the Participant’s consent, in such manner as the
Committee determines to be necessary or appropriate to comply with, or
effectuate an exemption from, Section 409A.  Each payment under an Award granted
under the Plan shall be treated as a separate identified payment for purposes of
Section 409A.

(c)        If a payment obligation under an Award or an Agreement arises on
account of the Participant’s termination of service and such payment obligation
constitutes “deferred compensation” (as defined under Section 409A), it shall be
payable only after the Participant’s “separation from service” (as defined under
Section 409A); provided, however, that if the Participant is a “specified
employee” (as defined under Section 409A) then, subject to any permissible
acceleration of payment by the Committee under Section 409A, any such payment
that is scheduled to be paid within six months after such separation from
service shall accrue without interest and shall be paid on the first day of the
seventh month beginning after the date of the Participant’s separation from
service or, if earlier, within fifteen days after the appointment of the
personal representative or executor of the Participant’s estate following the
Participant’s death.

16.05.  Withholding Taxes

Each Participant shall be responsible for satisfying any income, employment and
other tax withholding obligations attributable to participation in the
Plan.  Unless otherwise provided by the Agreement, any such withholding tax
obligations may be satisfied in cash (including from any cash payable in
settlement of an Award) or a cash equivalent acceptable to the
Committee.  Except to the extent prohibited by Section 409A, any statutory
federal, state, district, city or foreign withholding tax obligations also may
be satisfied (a) by surrendering to the Company shares of Common Stock
previously acquired by the Participant; (b) by authorizing the Company to
withhold or reduce the number of shares of Common Stock otherwise issuable to
the Participant upon the grant, vesting, settlement and/or exercise of an Award;
or (c) by any other method as may be approved by the Committee.  If shares of
Common Stock are used to pay all or part of such tax withholding obligation, the
Fair Market Value of the shares of Common Stock surrendered, withheld or reduced
shall be determined as of the date of surrender, withholding or reduction and
the maximum number of shares of Common Stock which may be withheld, surrendered
or reduced shall be the number of shares of Common Stock which have a Fair
Market Value on the date of surrender, withholding or reduction equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized (and which may be limited to flat
rate withholding) without creating adverse accounting, tax or other consequences
to the Company or any of its Affiliates, as determined by the Committee in its
sole discretion.

16.06.  Fractional Shares

No fractional share of Common Stock shall be issued or delivered pursuant to the
Plan or any Award, and the Committee shall determine in its sole discretion
whether cash, other





17



 

securities, or other property shall be paid or transferred in lieu of any
fractional share of Common Stock or whether such fractional share of Common
Stock or any rights thereto shall be canceled, terminated, or otherwise
eliminated with or without consideration.

16.07.  REIT Status

The Plan shall be interpreted and construed in a manner consistent with the
Company’s intended status as a REIT.  No Award shall be granted or awarded, and
with respect to any Award granted under the Plan, such Award shall not vest, be
exercisable or be settled (i) to the extent that the grant, vesting, exercise or
settlement could cause the Participant or any other person to be in violation of
the share ownership limit or any other limitation on ownership or transfer
prescribed by the Company’s charter, or (ii) if, in the discretion of the
Committee, the grant, vesting, exercise or settlement of the Award could impair
the Company’s status as a REIT once elected.

16.08.  Governing Law

All questions arising with respect to the provisions of the Plan and Awards
shall be determined by application of the laws of the State of Maryland, without
giving effect to any conflict of law provisions thereof, except to the extent
Maryland law is preempted by federal law.  The obligation of the Company to sell
and deliver shares of Common Stock hereunder is subject to applicable federal
and state laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such shares of
Common Stock.

16.09.  Clawback

The Plan is subject to any written clawback policies that the Company, with the
approval of the Board, may adopt.  Any such policy may subject a Participant’s
Awards and amounts paid or realized with respect to Awards under the Plan to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted to conform to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules promulgated thereunder by the Securities and Exchange
Commission and that the Company determines should apply to the Plan.





18



 

16.10.  Nontransferability

Each Award shall be exercisable only by such Participant to whom such Award was
granted. Except as otherwise provided in this Section 16.10, no Award and no
right under any such Award, may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any of its Affiliates. 
Notwithstanding the foregoing, a Participant may transfer an Award to an
Affiliate of the Participant and the Committee may, in its sole discretion,
permit Awards to be transferred by a Participant, without consideration, subject
to such rules as the Committee may adopt consistent with any applicable
Agreement to preserve the purposes of the Plan, to any other eligible Person.

ARTICLE XVII

CHANGE IN CONTROL

17.01.  Impact of Change in Control

In the event of a Change in Control, the Committee is authorized, in its
discretion, to cause (a)  all outstanding Options and SARs to become fully
vested and exercisable immediately prior to such Change in Control and (b) all
other outstanding Awards to become earned and non-forfeitable in their entirety
upon such Change in Control.

17.02.  Assumption Upon Change in Control

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Award shall be assumed by, or a substitute award shall be granted by the
surviving entity resulting from a transaction described in Section 1.06
(including, if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities to elect a
majority of the members of the board of directors (or analogous governing body)
of such entity).  The assumed or substituted award shall have a value, as of the
Control Change Date, that is substantially equal to the value of the original
Award as of such date as the Committee determines is equitably required, and the
assumed or substituted award shall have such other terms and conditions as may
be prescribed by the Committee.

17.03.  Cash-Out Upon Change in Control

If an Award is not assumed or replaced with a substitute award in accordance
with Section 17.02, upon a Change in Control, the Committee, in its discretion
and without the need of a Participant’s consent, may provide that each Award
shall be cancelled in exchange for a payment.  The payment may be in cash,
shares of Common Stock or other securities or consideration received by
stockholders in the Change in Control transaction.  The amount of the payment
shall be an amount that is substantially equal to (a) if the Award is
denominated or to be settled in cash, the entire amount that can be paid under
the Award (which, with respect to an award subject to performance conditions,
shall be the lesser of the target performance or actual performance determined
at the time of the Change in Control) or (b) (i) the amount by which the price
per share received by stockholders in the Change in Control for each share of
Common Stock exceeds the Option price or Initial Value in the case of an Option
and SAR, or (ii) for each





19



 

share of Common Stock subject to an Award denominated in Common Stock or valued
in reference to Common Stock, the price per share received by stockholders or
(iii) for each other Award denominated in other securities or property, the
value of such other securities or property, in each case as determined by the
Committee.  If the Option price or Initial Value exceeds the price per share
received by stockholders in the Change in Control transaction, the Option or SAR
may be cancelled under this Section 17.03 without any payment to the
Participant.

ARTICLE XVIII

AMENDMENT

The Board may amend or terminate the Plan at any time; provided, however, that
no amendment may adversely impair the rights of Participants with respect to
outstanding Awards;  provided, however, any adjustments made pursuant to Article
XIII,  XIV or XVII will not be deemed to adversely impair the rights of
Participants with respect to outstanding Awards.  In addition, an amendment will
be contingent on approval of the Company’s stockholders if such approval is
required by law or the rules of any exchange on which the shares of Common Stock
are listed or if the amendment would materially increase the benefits accruing
to Participants under the Plan, materially increase the aggregate number of
shares of Common Stock that may be issued under the Plan (except as provided in
Article XIV) or materially modify the requirements as to eligibility for
participation in the Plan.  For the avoidance of doubt, the Board may not
(except pursuant to Article XIII,  XIV or XVII) without the approval of
stockholders, (a) reduce the Option price per share of an outstanding Option or
the Initial Value of an outstanding SAR, (b) make a payment to cancel an
outstanding Option or SAR when the Option price or Initial Value, as applicable,
exceeds the Fair Market Value or (c) take any other action with respect to an
outstanding Option or SAR that may be treated as a repricing of the Award under
the rules and regulations of the principal securities exchange on which the
shares of Common Stock are listed for trading.

ARTICLE XIX

EFFECTIVENESS AND DURATION OF PLAN

Awards may be granted under the Plan on and after the Effective Date.  No Award
may be granted under the Plan on and after the tenth anniversary of the
Effective Date.  Awards granted before such date shall remain valid in
accordance with their terms.

20

